DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 13, 14 and 15 are objected to because of the following informalities: 
Claims 1, 13, 14 and 15, “characterised” should read - - characterized - -.
Claim 13, line 17, “a failure configuration” should read - - the failure configuration - -. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 9, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention, since the term “preferably” does not positively recite whether the limitations are required.
The term “about” in claim 7 renders the claim indefinite, as use of such a word (i.e. “the ratio of the breadth of the braking surface in a radial direction to the breadth of the bearing cage in a radial direction is from about 1:1 to about 1:2”) suggests that deviations may be included which are larger than those accepted tolerances, and since its presence, without providing a sufficient standard in the specification, prevents the invention from being unambiguously distinguished from the prior art with respect to novelty.

Allowable Subject Matter
Claims 1, 2, 4 – 6, 8 and 10 – 15 are allowed.
Claims 3 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  	In regards to claims 1, 13 and 14, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a failure configuration characterized by the dislocation of the bearing cage by a longitudinal axial displacement of the bearing cage relative to the outer race in the direction of the retainer and in which the bearing cage retainer engages said bearing cage and the bearing cage maintains the separation of the rolling elements within the bearing.
In regards to claim 15, the prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including a failure configuration characterized by a dislocation of the bearing cage by the longitudinal axial displacement of the bearing cage relative to the outer race in the direction of the retainer, the bearing cage retainer engages the bearing cage and limits the axial displacement of the bearing cage relative to the outer race to an extent such that the bearing cage maintains the separation of the rolling elements within the bearing.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656